Per Curiam.
An alternative Writ of Mandamus issued from this Court required the Circuit Judge to entertain jurisdiction of a homicide case or to show cause for not doing so. The respondent moves to quash.the alternative writ. It appears that judgment of conviction was duly rendered and entered in the cause on May 1, 1923, and that on May 1, 1923, a Writ of Error to such judgment was duly issued and filed in the trial Court. Subsequently, on May 10, 1923, the Circuit Judge granted a new trial. The Circuit Judge died and his successor regarding the order granting a new trial after a Writ of Error had been duly issued and filed as unauthorized, declined to try the case again.
*147Upon due issuance and filing of the Writ of Error to the judgment of conviction that had been duly rendered and entered, the cause was thereby in law transferred to the Appellate Court and the authority of the trial Court to grant a new trial was suspended. This being so, the order made by the trial Court granting a new trial in the cause after a Writ of Error to the judgment of conviction had been duly issued and filed, was ineffectual.
The alternative Writ of Mandamus is quashed.
Taylor, C. J., and Whitfield, West and Terrell, J. J., concur.